 
 
I 
111th CONGRESS 2d Session 
H. R. 5238 
IN THE HOUSE OF REPRESENTATIVES 
 
May 6, 2010 
Mr. Bishop of Utah (for himself and Mr. Chaffetz) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committees on Energy and Commerce and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To exempt the State of Utah from Federal programs in the areas of education, transportation, and Medicaid so that the State of Utah can undertake innovative methods to manage these government programs using Utah’s portion of Federal revenues for these programs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Utah Laboratory of Democracy Act of 2010. 
2.Utah administration of Federal education, transportation, and Medicaid programs 
(a)Transfer of administrationThe Secretary of Education, the Secretary of Transportation, and the Secretary of Health and Human Services shall seek to enter into an agreement with the State of Utah under which the State will assume all responsibility for the administration within the State of Federal programs in the areas of education, transportation, and Medicaid. The State’s administration of the programs shall not be subject to oversight or regulation by the Secretaries so as to permit the State to undertake and evaluate innovative methods to manage the programs. The agreement shall take effect on the first day of the first calendar year beginning after the date of the enactment of this Act.  
(b)Return of tax revenues to StateIf the agreement authorized by subsection (a) is entered into by the State of Utah, at the beginning of each calendar year thereafter, the Secretary of the Treasury shall transfer to the State of Utah an amount equal to that portion of the estimated tax revenues to be paid by citizens of Utah for that calendar year that would be returned to the State through Federal education, transportation, and Medicaid programs in the absence of the agreement. If the estimate for a calendar year results in an overpayment or underpayment to the State, the Secretary of the Treasury shall adjust the payment for the next calendar year to recover the amount of the overpayment or correct the underpayment.  
 
